DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-9 and 11-14) and species (R1 and R2 are different and represent a single bond or divalent group, R3 is –O-R31, and Z1 and Z2 are identical and represent –O-) in the reply filed on 11/9/20 is acknowledged.  Upon further consideration the restriction between groups I and II and species requirement are withdrawn.  Claim 15 is rejoined with the elected invention.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome any eligible prior art rejection under 102(a)(1) and 102(a)(2) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


The report on patentability of the IPEA or ISA has been considered by the examiner. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "unnatural nucleic acids (LNA, PNA, and morpholino nucleic acids)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



NOTE: the limitation after the term ‘optionally’ in claim 1 and claim 15 is not required to be taught by the prior art because optionally does not include or exclude any type of single bond or divalent group. 

Claims 1, 5-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014088920, cited on an IDS.  ‘920 discloses a composition comprising a modified oligonucleotide that contains a six-membered ring group having a disulfide, and encompassed by general formula (1) set forth in claims 1 and 15.  See pages 10-16 and 74-107.  The oligonucleotide can comprise an anion masking phosphotriester group (pages 2-3).  The polynucleotide can be 1 to 30 nucleotides which would read on claim 5.

Claims 1, 5-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO 2015188197).  ‘197 discloses a composition comprising a modified oligonucleotide encompassed by general formula (1) set forth in claims 1 and 15.  See pages 11-14, 183-197 and 236-250.  The oligonucleotide can be in a siRNA as .

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azema et al. (Bioorganic & Medicinal Chemistry Letters 16, 2006, 3440-3443).  Azema et al. disclose a prodrug having an enzyme-labile phosphate protecting groups that would be embraced by formula (I).  R1 is derived from a ring having –S-S- in a structure of a ring, R2 is a single bond, R3 is O- and Z1 and Z2 are –O-.  See pages 3441-3442 and Figures 1 and 2.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gosselin et al. (US 6,399,589).  ‘589 discloses a mononucleotide comprising a phosphotriester group that would read on the formula (I).  R1 is derived from a ring having –S-S- in a structure of a ring, R2 is a single bond, R3 is O- and Z1 and Z2 are –O-.  See columns 3-18 and Figures 1-9.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tayebi et al. (US 20150168341).  ‘341 discloses a nucleotide comprising a phosphotriester group that would read on the formula (I).  R1 is derived from a ring having –S-S- in a structure of a ring, R2 is a single bond, R3 is O- and Z1 and Z2 are –O-.  See pages 10 and Figures 6 and 10.

s 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerhard Hartwich (US 20190111152).  ‘152 discloses a composition comprising an oligonucleotide comprising an anchor component comprising a phosphotriester group that would read on the formula (I). R1 is derived from a ring having –S-S- in a structure of a ring, R2 is a single bond, R3 is O- and Z1 and Z2 are 
–O-.  See pages 6-12 and Figures 1-6.  The oligonucleotide is 2 to 18 nucleotides in length.  The anchor is linked to the 5’ end of the oligonucleotide.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heindl et al. (WO 2008/141799).  ‘799 discloses a composition comprising an oligonucleotide comprising an anchor component comprising a phosphotriester group that would read on the formula (I).  R1 is derived from a ring having –S-S- in a structure of a ring, R2 is a single bond, R3 is O- and Z1 and Z2 are 
–O-.  See pages 21-28 and Figures 1-25.  The oligonucleotide is under 200 nucleotides in length.  The anchor is linked to the 5’ end of an oligonucleotide.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinlay et al. (WO 2017/083637).  ‘637 discloses a composition comprising an oligonucleotide comprising an anchor component comprising a phosphotriester group that would read on the formula (I).  R1 is derived from a ring having –S-S- in a structure of a ring, R2 is a single bond, R3 is O- and Z1 and Z2 are 
–O-.  See pages 63-65 and Figures 1-4.  The oligonucleotide is under 200 nucleotides in length.  The anchor is linked to the 5’ end of an oligonucleotide.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKinlay et al. (WO 2017/083637).  ‘637 discloses a composition comprising an oligonucleotide comprising an anchor component comprising a phosphotriester group that would read on the formula (I).  R1 is derived from a ring having –S-S- in a structure of a ring, R2 is a single bond, R3 is O- and Z1 and Z2 are 
–O-.  See pages 63-65 and Figures 1-4.  The oligonucleotide is under 200 nucleotides in length.  The anchor is linked to the 5’ end of an oligonucleotide.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Asseline et al. (Tetrahedron Letters Vol. 30, pp/ 2521-2524, 1989) disclose making modified oligonucleotides with an acridine derivative or a thiophosphate group at their 3’ end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635